Citation Nr: 9900203	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active air service from March 1971 to March 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1992 rating decision of the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a right knee 
disorder; and a May 1993 rating decision which denied service 
connection for a psychiatric disorder.  The veteran testified 
at a personal hearing in August 1993.  In a September 1993 
decision, the hearing officer confirmed the denials.  In 
March 1996, the Board remanded the matter to the RO for 
additional development.  The development has been 
satisfactorily accomplished and the Board will address the 
merits of the claims in this decision.  

The Board notes that in a June 1998 rating decision, the RO 
denied service connection for a sleep disorder.  The veteran 
has not filed a notice of disagreement with this 
determination and the issue has not been certified for 
appeal.  Therefore, it is not presently before the Board and 
will not be addressed herein.  The Board also notes that in 
May 1997 the veteran filed a claim for entitlement to an 
increased rating for his service-connected hypertension.  
This matter has not been adjudicated by the RO.  It is 
referred to the RO for appropriate development.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that his right knee disorder and 
psychiatric disorder were incurred in service.  He also 
asserts that the right knee disorder is secondary to a 
service-connected left knee disorder.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on a review of the relevant evidence, and 
for the following reasons and bases, it is the decision of 
the Board that the veteran has failed to present evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims of service connection are well 
grounded.  


FINDINGS OF FACT

1.  All evidence needed for equitable disposition of this 
appeal has been obtained.

2.  A chronic right knee disorder was not manifested in 
service; postservice continuity of symptoms is not 
demonstrated; arthritis of the knee was not manifested within 
one year of the veteran's discharge; and there is no 
competent evidence relating a current right knee disorder to 
the veteran's military service or to his service-connected 
left knee disorder.  

3.  A psychiatric disorder was not manifested in service; 
postservice continuity of symptoms is not demonstrated; and 
no competent evidence has been presented to show that a 
current psychiatric disorder is related to the veteran's 
military service.  


CONCLUSION OF LAW

The claims of service connection for a right knee disorder 
and a psychiatric disorder are not well grounded.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records demonstrate that in January 1975 the 
veteran reported trouble sleeping due to restlessness.  In 
September 1977, he was seen for complaints of a two week 
history of discomfort in the posterior aspect of the right 
knee that was assessed as possible mild tenovitis of the 
hamstring.  The records show extensive treatment for 
osteochondritis of the left knee.  In December 1979, he was 
referred to mental health due to a three week history of 
insomnia.  Medication for insomnia was prescribed in February 
1983. On periodic examination in August 1982, clinical 
evaluation of the lower extremities was normal.  There were 
notations relevant to the left knee.   

VA treatment records dated from December 1984 to March 1992 
show treatment for various conditions.  In December 1984, it 
was noted that the veterans knees were still bothering him.  
In December 1986, he requested corrective surgery on both 
knees.  It was noted that he was status post surgery on the 
left knee in 1982, but had missed a follow-up appointment in 
April 1986.  In March 1987, he was seen for problems related 
to his service-connected left knee disorder.  Photographs 
dated in March 1992 show evidence of Grade III chondromalacia 
of the right knee.  

Private medical records from the Alliance of Behavioral 
Providers show that in August 1991 the veteran was seen for 
depression.  

A January 1992 treatment report from the Texas Arthroscopic 
Surgery Clinic reported that the veteran was seen for 
examination of the right knee.  Approximately four weeks 
prior, he began to have pain in the right knee and foot.  It 
was worse with bending and squatting.  He denied any 
stiffness, locking, buckling or grinding.  He complained of 
persistent medial pain.  He related that he did not have any 
problems with the right knee until the present illness.  The 
impression was a tear of the right medial meniscus with 
chondromalacia.  

A March 1992 operative report from Medical Plaza Hospital 
reflects that the veteran underwent surgery to repair a tear 
of the right medial meniscus with chondromalacia.  

On VA orthopedic examination in June 1992, the veteran 
reported that he began to have pain in the right knee in 
1989.  He underwent arthroscopic surgery in March 1992, but 
now had difficulty moving it.  Examination showed no effusion 
and no significant crepitus.  There was no ligament 
instability and range of motion was full.  The impression was 
postoperative right knee with a history of chondromalacia of 
the patella.  The examiner commented that he could find no 
relationship between the veteran's right and left knees.  The 
symptoms in the right knee were not caused by, or related in 
any way, to the problems with the left knee.  

At a personal hearing in August 1993, the veteran testified 
that he began having trouble sleeping in service and it has 
continued ever since.  While he was not treated for a 
psychiatric disorder in service, he believed that the sleep 
problems were the actual onset of his depression.  He also 
testified that he had right knee problems in service and that 
it has since been aggravated by the service-connected left 
knee disorder.  

On VA orthopedic examination in September 1996, the veteran 
reported that he experienced problems with both knees in 
service, but the left was worse than the right.  He sustained 
an injury to the right knee while working in 1989 or 1990.  
He squatted and it popped.  As a result he underwent 
arthroscopic surgery on the right knee.  Since that time, he 
has had chronic pain and swelling in both knees.  Examination 
of the right knee demonstrated hyperextension of 5 degrees 
with further flexion to 124 degrees.  There was mild effusion 
and considerable crepitus.  There was no abnormal Mcmurray 
maneuver and no significant instability.  The impression was 
degenerative joint disease of the right knee.  The examiner 
noted that he reviewed the veteran's file but could not find 
any service records which showed complaints related to the 
right knee.  He did note that it was reported that the 
veteran had right hamstring tenovitis in service but 
commented that there was insufficient evidence to relate this 
condition to his current right knee disorder.  

On VA psychiatric examination in September 1996, the veteran 
reported that he had sleep problems in service.  He did not 
sleep well at night and would nod off at work.  He was seen 
by a doctor in Turkey who suggested he join a group; however, 
he was not interested in that.  After he was discharged, he 
saw a psychiatrist and sleep apnea was diagnosed.  
Subsequently, he was seen at the VA and depression was 
diagnosed.  He took Prozac, but still had sleep complaints.  
The veteran was described as cooperative, pleasant, goal 
directed, oriented to time, place and person.  He was able to 
organize his thoughts and to express himself well.  There was 
not much evidence of tension and he was only mildly 
depressed.  There was no evidence of psychosis, delusions, 
hallucinations or organicity.  His intellect was average; his 
memory and judgment were good; and his insight was slight.  
The impression was major depression.  The examiner commented 
that he did not see enough evidence of a sleep problem to 
relate it to service.  He observed that service medical 
records show that the veteran dropped to sleep in some 
lectures about diet, but he believed this may have been 
avoidant behavior.  

II.  Analysis

The threshold question in this case is whether the veteran 
has presented well grounded claims.  If he has not, the 
claims must fail and there is no further duty to assist in 
the development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  A well grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  

For a claim of service connection to be well grounded, i.e., 
plausible, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  

Service connection is warranted for disability due to disease 
or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 1137; 38 C.F.R. § 3.303.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or within the presumptive 
period after service, and that he still has such condition.  
See also 38 C.F.R. § 3.303(d).  Such evidence, however, must 
be medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumptive period after 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

If arthritis is manifested to a compensable degree within one 
year after a veterans discharge from service, it may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Disability 
which is proximately due to or the result of a service 
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (recognizing that service connection may be 
established for a nonservice-connected disability aggravated 
by a service-connected disability).  In order to show that a 
disability is proximately due to or the result of a service 
connected disease or injury, the veteran must submit 
competent medical evidence showing that the disabilities are 
causally related.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

The Board finds that service connection for a right knee 
disorder may not be granted.  Service medical records do not 
show any treatment for or a diagnosis of a chronic right knee 
disorder.  While the veteran was seen for complaints of right 
knee pain which was assessed as mild tenovitis of the 
hamstring in service, this condition has not been shown to be 
related to his current right knee disability.  On VA 
examination in September 1996, the examiner commented that 
there was insufficient evidence to relate the tenovitis in 
service to the veteran's current right knee disorder.  
Similarly, it has also not been shown that his current right 
knee disability is causally related to his service-connected 
left knee disorder.  On VA examination in June 1992, the 
examiner opined that symptoms in the veterans right knee 
were not caused by, or related in any way to, the problems 
with his left knee.  Furthermore, continuity of 
symptomatology has not been demonstrated.  In this regard, it 
is noteworthy that private medical records indicate that the 
veteran reported that he did not have any problems with the 
right knee until January 1992, and on VA examination in June 
1992, he reported that he began to have right knee pain in 
1989.  Hence, service connection on a direct or secondary 
basis is not warranted.  38 C.F.R. §§ 3.303, 3.310(a).  
Finally, although degenerative joint disease of the right 
knee was noted on VA examination in September 1996, there is 
no evidence showing that the condition was manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  Hence, presumptive service connection for 
arthritis of the right knee is also not warranted.  3.307, 
3.309.  

The Board also finds that service connection for a 
psychiatric disorder may not be granted.  Service medical 
records demonstrate that the veteran was seen for complaints 
related to difficulty sleeping, and he was referred to a 
mental health clinic.  However, a chronic psychiatric 
disorder was not diagnosed in service, and it has not been 
shown that the veteran's current major depression is related 
to his sleeping difficulties in service.  Furthermore, 
continuity of symptomatology has not been shown.  In fact, 
the evidence of record establishes that depression was first 
diagnosed in August 1991.  As such, service connection for a 
psychiatric disorder is not warranted.  38 C.F.R. § 3.303.  

To the extent that the veteran asserts that his right knee 
disorder and psychiatric disorder are related to either his 
service or a service-connected disability, the Board notes 
that assertions of medical relationship, causation or 
diagnosis, made by anyone lacking the medical training and 
expertise to enter such a judgment, including statements of 
the veteran, cannot constitute evidence sufficient to render 
a claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); King, supra.  Here, there is no competent 
(medical) evidence of a nexus between any current right knee 
and service, or between the right knee disorder and the 
service-connected left knee disorder.  Likewise, there is no 
competent evidence of a nexus between any current psychiatric 
disorder and service.  Accordingly, the Board concludes that 
the claims for service connection for a right knee disorder 
and a psychiatric disorder are not well grounded and must be 
denied.  


ORDER

Service connection for a right knee disorder and a 
psychiatric disorder is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
